                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

SEAN PHILLIP CHAMP and INMATES
OF HENDRY COUNTY JAIL,

              Plaintiffs,

v.                                                 Case No.: 2:19-cv-218-FtM-38MRM

HENDRY COUNTY BOARD OF
COMMISSIONERS, EMMA BYRD,
DARRELL HARRIS, MITCHELL
WILLS, MICHAEL SWINDLE and
CARSON TURNER,

              Defendants.
                                          /

                                 OPINION AND ORDER1

       Before the Court is Plaintiff Sean Phillip Champ’s Complaint (Doc. 1) filed on April

9, 2019. For the following reasons, the Court dismisses the Complaint. Plaintiff is a

pretrial detainee at the Hendry County Jail and brings this Complaint under 42 U.S.C. §

1983 alleging cruel and unusual punishment in violation of the Eighth Amendment to the

United States Constitution. Plaintiff alleges that the air conditioning system at the Hendry

County Jail has been broken and that the Hendry County Board of Commissioners refuse




1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
to fund the repairs. Plaintiff states he filed a grievance and is in the process of grievance

exhaustion. (Doc. 1 at 8).

       On April 26, 1996, the President signed into law the Prison Litigation Reform Act

which amended The Civil Rights of Institutionalized Persons Act, 42 U.S.C. § 1997e to

read as follows:

              (a) Applicability of administrative remedies. No action shall
              be brought with respect to prison conditions under section
              1983 of this title, or any other Federal law, by a prisoner
              confined in any jail, prison, or other correctional facility until
              such administrative remedies as are available are exhausted.

42 U.S.C. § 1997e(a).

       "Congress now has mandated exhaustion in section 1997e(a) and there is no

longer discretion to waive the exhaustion requirement." Alexander v. Hawk, 159 F.3d

1321, 1325 (11th Cir. 1998). The Court should enforce this requirement sua sponte.

Brown v. Toombs, 139 F.3d 1102 (6th Cir. 1998). Moreover, in Porter v. Nussle, 534 U.S.

516 (2002), the Court made clear that the PLRA’s exhaustion requirement applies to all

inmate suits about prison life, whether they involve general circumstances or particular

episodes, and whether they involve excessive force or some other wrong doing. See also

Booth v. Churner, 532 U.S. 731, 741 (2001) (finding that Congress has mandated

exhaustion of administrative remedies, regardless of whether the relief offered through

the administrative procedures is available).       In determining whether a plaintiff has

exhausted his administrative remedies, a court does "not review the effectiveness of

those remedies, but rather whether remedies were available and exhausted." Miller v.

Tanner, 196 F.3d 1190, 1193 (11th Cir. 1999) (citing Alexander, 159 F.3d 1326); Brown

v. Sikes, 212 F.3d 1205, 1208 (11th Cir. 2000).




                                              2
      Plaintiff admits that he has not fully exhausted the administrative grievance

procedures available to him. (Doc. 1 at 8). Exhaustion is a pre-condition to suit and

because the administrative grievance procedures are important for effectively

determining how the facility has addressed the issues presented to it, it is necessary and

useful for Plaintiff to pursue the administrative grievance procedures available to him.

Since Plaintiff acknowledged he has not fully exhausted his administrative grievance

procedures, his Complaint is due to be dismissed.

      Accordingly, it is now

      ORDERED:

      Plaintiff Sean Phillip Champ’s Complaint (Doc. 1) is DISMISSED without

prejudice.

      DONE and ORDERED in Fort Myers, Florida this 9th day of April, 2019.




SA: FTMP-2

Copies:
All Parties of Record




                                            3
